                                                      [Docket No. 10]

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


SANDRA LOPAZ,

     Plaintiff,                       Civil No. 18-2136 (RMB/JS)

          v.                                 OPINION

STERN & EISENBERG, P.C. and
RUSHMORE LOAN MANAGEMENT
SERVICES, LLC,

     Defendants.



APPEARANCES:

SANDRA LOPAZ, pro se
416 Division Street
Cinnaminson, New Jersey 08077


STERN & EISENBERG, P.C.
By: Evan Barenbaum, Esq.
1581 Main Street, Suite 200
Warrington, Pennsylvania 18976
               Attorneys for Defendants



BUMB, UNITED STATES DISTRICT JUDGE:

     Pro se plaintiff, Sandra Lopaz, brings this suit alleging

that Defendants committed a fraud upon the court when they

obtained a judgment of foreclosure upon Lopaz’s property based

upon allegedly false evidence.   The Amended Complaint asserts

the following claims: (1) violation of the Fair Debt Collection



                                 1
Practices Act, “FDCPA,” 15 U.S.C. § 1692 et seq., (2) violation

of the New Jersey Consumer Fraud Act, “NJCFA,” N.J.S.A. § 56:8-1

et seq. (3) “fraudulent concealment / spoliation”, and (4)

fraud. 1    Defendants bring the instant Motion to Dismiss pursuant

to Fed. R. Civ. P. 12(b)(1) and (b)(6) seeking dismissal of this

suit.      For the reasons stated herein, the motion will be

granted.

I.   FACTUAL BACKGROUND

     The Amended Complaint alleges the following facts.        “On

January 11, 2016, [Defendant Stern & Eisenberg] filed a

complaint for foreclosure” on behalf of its client, “UMB Bank,

National Association.”      (Amend. Compl. ¶ 2)   “On August 1, 2016

[Stern & Eisenberg] filed for Summary Judgment.      Attached to

[the] Motion . . . was a copy of [Lopaz’s] Original Note which

is just plain false evidence.      [Stern & Eisenberg] represented

to [the foreclosure judge] that this Exhibit was a true copy of

the Original Note.      [Stern & Eisenberg] lied to the tribunal and

placed false evidence into [the] court record.”      (Id. ¶ 5)

     “On November 7, 2016 [Stern & Eisenberg] filed a

Supplemental Brief . . . and placed the same false copy of the

Original Note into the record.”      (Amend. Compl. ¶ 7)



     1  The Court exercises federal question subject matter
jurisdiction pursuant to 28 U.S.C. § 1331. It is unclear
whether the parties are completely diverse.



                                    2
     “On July 5, 2017 Michael Bennet, Assistant Secretary of

[Defendant] Rushmore [Loan Management Services] executed a

Certification under penalty of perjury [entitled ‘Mortgage

Foreclosure Amount Due Schedule], which contained false evidence

attached,” namely the allegedly false Original Note.     (Amend.

Compl. ¶ 9)   The Certification also allegedly included mortgage

insurance premiums stated to be due and owing that were not

actually due and owing.    (Id. ¶ 14)

     On July 21, 2017 Stern & Eisenberg again allegedly attached

the allegedly false Original Note to their Motion for Final

Judgment in the foreclosure action.     (Amend. Compl. ¶ 8)

     The Superior Court of New Jersey, Burlington County

Chancery Division, entered a Final Judgment of foreclosure on

August 11, 2017.    (Amend. Compl. ¶ 12 and Ex. I)   Lopaz appealed

the judgment to the Appellate Division.

     On December 7, 2017 Stern & Eisenberg allegedly

misrepresented to the New Jersey Appellate Division that: (1)

Lopaz had not responded to discovery requests in the foreclosure

action; and (2) its “client ha[d] been in possession of the

Original Note since September 9, 2014, which is an

impossibility.”    (Amend. Compl. ¶ 10)   Similarly, on December

18, 2017, Stern & Eisenberg allegedly misrepresented to the

Appellate Division that: (1) Lopaz had not responded to

discovery requests in the foreclosure action; and (2) “the


                                  3
mortgage at issue was not regulated by the Secretary of HUD.”

(Amend. Compl. ¶ 11)

     Lopaz alleges that all of the above “efforts by [Stern &

Eisenberg] to collect the debt were false, misleading and

fraudulent because they repeatedly made false statements, under

penalty of perjury, and attached evidence they knew to be

false.”   (Amend. Compl. ¶ 13)   Defendants allegedly “falsely

represented that they had a legal right to collect upon the debt

and falsely and misleadingly failed to disclose material facts.”

(Id. ¶ 25)   “What makes matters worse,” Lopaz asserts, “they did

all of this in a New Jersey State Court.” (Id.; emphasis in the

Amended Complaint).

     Lopaz asserts that her injuries include the money she spent

to file the appeal of the foreclosure judgment, including

attorneys fees.   (Amend. Compl. ¶ 43).   In her brief in

opposition to the instant motion, Lopaz elaborates, “Plaintiff

has suffered . . . [t]he loss of her home with a tax assessed

value of $119,500, the loss of $7500 of hard earned money to

file an appeal for wrongful foreclosure, and future damages from

moving expenses when the wrongful eviction takes place.”

(Opposition Brief, p. 6) 2


     2  It would appear that since the filing of Lopaz’s
opposition brief, Lopaz, indeed, may have been evicted. She has
filed a notice with the Court indicating that she has a new
address.


                                  4
      This lawsuit followed.    Defendants filed the instant Motion

to Dismiss, in response to which Lopaz filed an Amended

Complaint.   Defendants have elected to rely on the arguments set

forth in their original Motion to Dismiss, as they take the

position that the Amended Complaint fails to cure the

deficiencies identified in the original moving papers.         Lopaz

has filed opposition.    Defendants elected not to file a reply

brief.

II.   LEGAL STANDARD

      Rule 12(b)(1) motions may challenge subject-matter

jurisdiction based upon the complaint’s face or its underlying

facts.   Pittman v. Metuchen Police Dept., No. 08–2373, 2009 WL

3207854, *1 (D.N.J. Sept. 29, 2009) (citing James Wm. Moore, 2

Moore's Federal Practice § 12.30[4] (3d ed. 2007)).         “A facial

attack questions the sufficiency of the pleading, and in

reviewing a facial attack, a trial court accepts the allegations

in the complaint as true.”     Id.

      To withstand a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”         Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)).    “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to


                                     5
draw the reasonable inference that the defendant is liable for

the misconduct alleged.”    Id. at 662.   “[A]n unadorned, the

defendant-unlawfully-harmed-me accusation” does not suffice to

survive a motion to dismiss.    Id. at 678.   “[A] plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)).

     In reviewing a plaintiff’s allegations, the district court

“must accept as true all well-pled factual allegations as well

as all reasonable inferences that can be drawn from them, and

construe those allegations in the light most favorable to the

plaintiff.”    Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

2012).   Only the allegations in the complaint, and “matters of

public record, orders, exhibits attached to the complaint and

items appearing in the record of the case” are taken into

consideration.    Oshiver v. Levin, Fishbein, Sedran & Berman, 38

F.3d 1380, 1384 n.2 (3d Cir. 1994) (citing Chester Cnty.

Intermediate Unit v. Penn. Blue Shield, 896 F.2d 808, 812 (3d

Cir. 1990)).




                                  6
III. ANALYSIS

     Defendants assert several arguments in support of the

instant motion.   The Court holds that this suit is barred by New

Jersey’s Entire Controversy Doctrine, and alternatively, this

Court lacks subject matter jurisdiction under the Rooker-Feldman

doctrine.   Accordingly, the Court does not reach Defendants’

remaining arguments that Lopaz’s claims are barred by the

doctrines of res judicata and collateral estoppel, and that

Lopaz fails to state a claim under the NJCFA and the FDCPA.

  A. Entire Controversy Doctrine

     In Shibles v. Bank of America, N.A., the Court of Appeals

for the Third Circuit recently explained:

     New Jersey’s entire controversy doctrine embodies the
     principle that the adjudication of a legal controversy
     should occur in one litigation in only one court;
     accordingly, all parties involved in a litigation should
     at the very least present in that proceeding all of their
     claims and defenses that are related to the underlying
     controversy. We have characterized the doctrine as New
     Jersey’s specific, and idiosyncratic, application of
     traditional res judicata principles. The doctrine
     applies in federal courts when there was a previous
     state-court action involving the same transaction.
          There is no doubt that the entire controversy
     doctrine applies to foreclosure proceedings, but only to
     claims that could have been filed in the foreclosure
     action, that is, only to claims that were germane to the
     foreclosure proceeding. The New Jersey Superior Court,
     Appellate Division recently re-affirmed that basic
     tenant of state law, explaining that a defendant in a
     foreclosure case may not fail to diligently pursue a
     germane defense and then pursue a civil case against the
     lender alleging fraud by foreclosure.




                                 7
730 F. App’x 103, 106–07 (3d Cir. 2018) (internal citations and

quotations omitted).

     Here, as in Shibles, Lopaz asserts state law claims

sounding in fraud.   Here, as in Shibles, such claims are barred

by the entire controversy doctrine.   730 F. App’x at 107.

Likewise, Lopaz’s federal law claim under the FDCPA is also

barred by the entire controversy doctrine, as it too could have

been brought in the underlying foreclosure action.   See Lee v.

Ocwen Loan Servicing, LLC, 2018 WL 935426 at *3 (D.N.J. Feb. 15,

2018) (holding that FDCPA claim could have been brought in the

underlying foreclosure action and therefore is barred by the

entire controversy doctrine); Monclova v Goldberg & Wolf, LLC,

2017 WL 4790386 at *4 (D.N.J. Oct. 23, 2017) (holding that FDCPA

claim could have been brought in the underlying foreclosure

action and therefore is barred by the entire controversy

doctrine); Hua v. PHH Mortgage, et al., 2015 WL 5722610 at *6

(D.N.J. Sept. 29, 2015) (holding that FDCPA claim could have

been brought in the underlying foreclosure action and therefore

is barred by the entire controversy doctrine); Venner v. Bank of

Am., 2009 WL 1416043 at *3 (D.N.J. May 19, 2009) (holding that

FDCPA claim could have been brought in the underlying

foreclosure action and therefore is barred by the entire




                                 8
controversy doctrine) 3; Oliver v. Am. Home Mortg. Servicing,

Inc., 2009 WL 4129043 at *1 (D.N.J. Nov. 19, 2009); see also,

Patrick v. Am.’s Servicing Co., 2015 WL 1759567 at *3 (D.N.J.

Apr. 17, 2015) (“the allegation that Defendants engaged in

wrongful debt collection practices in connection with Patrick’s

mortgage is germane to the foreclosure proceedings and cannot be

asserted here.”). 4

     Accordingly, the Court holds that all claims asserted in

this suit are barred by the entire controversy doctrine.

  B. Rooker-Feldman

     Although this case is analogous to Shibles on the entire

controversy issue, it is distinguishable from Shibles on the

Rooker-Feldman issue.   On the Rooker-Feldman issue, the Court of

Appeals in Shibles explained that the Rooker-Feldman doctrine

did not apply “because the injuries Shibles alleges-- namely

that she was harmed by the Bank’s breach of the TMC and by its

fraudulent dealings with her-- arise not from the state court

foreclosure judgment, but from the Bank’s actions.”   730 F.

App’x at 105.




     3  Reversed in part on other grounds by 387 F. App’x 232 (3d
Cir. 2010).

     4 See generally, 15 U.S.C. § 1692k(d) (providing for
concurrent jurisdiction in state and federal courts for claims
under the FDCPA).


                                 9
      In this case, Lopaz’s alleged injuries directly result from

the foreclosure judgment.   She alleges that she “has suffered .

. . [t]he loss of her home with a tax assessed value of

$119,500, the loss of $7500 of hard earned money to file an

appeal for wrongful foreclosure, and future damages from moving

expenses when the wrongful eviction takes place.” (Opposition

Brief, p. 6)   Thus, Lopaz “‘complain[s] of injuries caused by

[a] state-court judgment[] rendered before the district court

proceedings commenced,’” Shibles, 730 F. App’x at 105, and the

Rooker-Feldman doctrine applies to deprive this Court of subject

matter jurisdiction.

      Accordingly, the Court alternatively holds that it lacks

subject matter jurisdiction over this suit.

IV.   CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss

will be granted.   An appropriate Order shall issue on this date.




                                        s/ Renée Marie Bumb
Dated: November 20, 2018             __                     ______
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                10
